W. SHARP, Judge.
Maynard appeals his sentence imposed after he pled guilty to second degree murder.1 The trial judge sentenced him to 22 years in prison, provided that if he is released early, he must serve the balance of the 22 years on probation. “Probation will commence upon release from prison in this case. To terminate 5-24-2011.”
This type of sentence is illegal because the term of probation is not definite and certain. Heuring v. State, 559 So.2d 207 (Fla.1990); Fisher v. State, 559 So.2d 362 (Fla. 5th DCA 1990). Accordingly we quash the sentence and remand for resen-tencing.
Sentence QUASHED; REMANDED.
GOSHORN and HARRIS, JJ., concur.

. § 782.04(3), Fla.Stat. (1989).